Citation Nr: 0938347	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fracture to the right fifth metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2009 statement, the Veteran, via his 
representative, asserted that his right foot disorder had 
worsened since the last examinations of record (in June 
2007).  The Board notes that the record includes treatment 
records dating up to 2009 but finds that the treatment 
records do not adequately reflect the nature and severity of 
the Veteran's disability.  Therefore, the Board finds that a 
contemporaneous and thorough VA examination is required to 
determine the current severity of the Veteran's right foot 
disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should obtain all outstanding 
and relevant VA treatment records.  The 
AMC should also ask the Veteran whether 
there are any outstanding private medical 
records; all reported outstanding private 
treatment records should be requested.  

2.  The AMC should schedule the Veteran 
for a VA examination to determine the 
extent and severity of his residuals of 
fracture to the right fifth metatarsal.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The examiner 
is requested to document all residuals of 
the right fifth metatarsal, to include 
pain and any resulting limitation of 
motion or function.  The claims folder 
should be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



